Case 2:20-cv-12711-LJM-DRG ECF No. 20, PageID.168 Filed 04/21/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MICHAEL OLIVER,

       Plaintiff,                   CASE NO. 20-12711
                                    HON. LAURIE J. MICHELSON
-vs-

DONALD BUSSA, in his
Individual and official capacity,
and the CITY OF DETROIT,
Jointly and Severally,

       Defendants.

 DAVID A. ROBINSON (P38754)            PATRICK M. CUNNINGHAM
 BRANDON MCNEAL (P81300)               (P67643)
 Robinson and Associates, P.C.         City of Detroit Law Department
 Attorneys for Plaintiff               Attorneys for City of Detroit and Bussa
 28145 Greenfield Rd., Suite 100       2 Woodward Avenue, Suite 500
 Southfield, MI 48076                  Detroit, MI 48226
 (248) 423-7234                        (313) 237-5032
 davidrobinsonlaw@gmail.com            cunninghamp@detroitmi.gov

 THOMAS E. KUHN (P37924)
 Co-Counsel for Plaintiff
 615 Griswold Street, Ste. 515
 Detroit, MI 48226
 (313) 963-522
 tekuhn@ahol.com


                     DEFENDANTS’ LAY WITNESS LIST


   1. Donald Bussa – Detroit Police Department

   2. Stephen Cassani
Case 2:20-cv-12711-LJM-DRG ECF No. 20, PageID.169 Filed 04/21/21 Page 2 of 4




  3. Joseph Dabliz – Detroit Police Department

  4. Stevie Posey – Detroit Police Department
  5. Christopher Potts – Detroit Police Department

  6. Russell McIntosh – Detroit Police Department

  7. J.L. Morgan – Detroit Police Department
  8. T. Ahmed – Detroit Police Department

  9. M.D. Harris – Detroit Police Department
  10.L.D. Peacock – Detroit Police Department
  11.J.F. Bradford – Detroit Police Department

  12.D.D. Bellamy – Detroit Police Department

  13.Chimene Irvin – Detroit Police Department

  14.Larry Campbell – Detroit Police Department
  15.Uriah Sufana – Detroit Police Department
  16.Martin Lawrence – Detroit Police Department
  17.Michael Kazyak – Wayne County Prosecutor’s Office

  18.Art Thompson – Detroit Police Department

  19.Ariq Tosqui – Detroit Police Department

  20. Raymond Hughes – Detroit Police Department

  21.Erin N. Danno – Wayne County Prosecutor’s Office

  22.Stamatia Tsakos – Detroit Police Department

  23.Jack Fennessey – Detroit Police Department

  24.Brian Surma – Wayne County Prosecutor’s Office

  25.Andrea Ford-Ayler
                                      1
Case 2:20-cv-12711-LJM-DRG ECF No. 20, PageID.170 Filed 04/21/21 Page 3 of 4




  26.Lenora Crawford

  27.Andre Jackson

  28.Officers of the Ferndale Police Department

  29.Employees or other agents of Dataworks Plus

  30.Employees or other agents of the Federal Bureau of Investigation

  31.Richard Jackson, M.D. or another suitable expert in psychiatry

  32.Calmeze Dudley, M.D. or another suitable expert in psychiatry

  33.Jeffrey Kezlarian, M.D. or another suitable expert in psychiatry

  34.Craig Lemmen, M.D. or another suitable expert in psychiatry

  35.Mauricio Kohn, Ph.D. or another suitable expert in economics

  36.Elizabeth Pasikowski or another suitable expert in vocational rehabilitation

  37.Records Custodians for

        a. Wayne County Prosecutor’s Office
        b. City of Detroit and any of its departments or agencies

        c. State of Michigan and any of its departments or agencies

        d. Michigan State Police
  38.Any and all witnesses named, listed and/or called by Plaintiff

  39.Any and all witnesses identified in discovery responses or deposition
     testimony

  40.Any and all necessary rebuttal witnesses

  41.Any and all witnesses that become known prior to trial


                                        2
Case 2:20-cv-12711-LJM-DRG ECF No. 20, PageID.171 Filed 04/21/21 Page 4 of 4




   42.Any and all past or present employees or agents of the City of Detroit

   43.Any and all physicians and medical personnel, including but not limited to

      those identified above, may be relied upon at the time of trial to provide

      expert testimony

   44.Experts to be disclosed consistent with the Court’s scheduling order

   45.Defendants reserve the right to amend this list as potential witnesses become

      known through the course of discovery


                                       Respectfully Submitted By,

                                        /s/ Patrick M. Cunningham
                                        PATRICK M. CUNNINGHAM (P67643)
                                        City of Detroit Law Department
                                        Attorneys for Defendants
                                        2 Woodward Avenue, Suite 500
                                        Detroit, MI 48226
                                        (313) 237-5032
Dated: April 21, 2021                  cunninghamp@detroitmi.gov



                         CERTIFICATE OF SERVICE

      I hereby certify that on April 21, 2021, I electronically filed the foregoing

paper with the Clerk of the Court using the ECF system which will send notification

of such filing to counsel of record.

/s/ Patrick M. Cunningham




                                         3
